DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
In the amendment dated 5/11/2022, the following has occurred: Claims 1 and 7 have been amended; Claims 10-21 have been added.
Claims 1 and 3-21 are pending and are examined herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 10 has been amended as follows: 
10. (Amended) A battery pack comprising:
a plurality of battery cells, each battery cell comprising a first outer surface having an electrode tab protruding therefrom and a second outer surface intersecting the first outer surface, the battery cells connected in series with electrode tabs welded together and stacked such that the battery pack includes a first end and a second end, wherein the first end and the second end each include n number of electrode tabs;
a case configured to surround the plurality of battery cells along the first outer surface and the second outer surface; and
insulating members disposed between the electrode tabs such that the first end of the battery pack and the second end of the battery pack each include insulating members number n-1,
wherein the case comprises a protrusion protruding from an outer wall of the case in a protruding direction of the electrode tabs,
wherein the protrusion comprises an opening, exposing the electrode tabs, and an inner surface formed on the opening,
wherein the inner surface is configured to face a side surface of the electrode tabs exposed through the opening and is configured to regulate movement of the battery cell in a direction intersecting the protruding direction of the electrode tabs by abutting against the side surface of the electrode tabs, and
wherein the insulating members engage[s] with an outer surface of the protrusion opposite the inner surface.


Allowable Subject Matter
Claims 1 and 3-21 allowed.
The following is an examiner’s statement of reasons for allowance:
	Claim 1 requires:
 “a first case configured to surround the plurality of battery cells along the first outer surface and the second outer surface […] wherein the first case comprises a protrusion protruding from an outer wall of the first case in a protruding direction of the electrode tabs, wherein the protrusion comprises an opening, exposing the electrode tabs, and an inner surface formed on the opening […] configured to face a side surface of the electrode tabs […] and is configured to regulate movement of the battery cell in a direction intersecting the protruding direction of the electrode tabs by abutting”
“an insulating member disposed between each adjacent electrode tab […] wherein the insulating member engages with an outer surface of the protrusion opposite the inner surface”
	Claim 10 requires:
“a case configured to surround the plurality of battery cells [comprising] a protrusion protruding from an outer wall of the case in a protruding direction of the electrode tabs [comprising] an opening, exposing the electrode tabs, and an inner surface formed on the opening [configured] to face a side surface of the electrode tabs exposed through the opening and is configured to regulate movement”
“insulating members disposed between the electrode tabs […] numbering n-1 […] wherein the insulating members engage with an outer surface of the protrusion opposite the inner surface”
	Claim 16 requires:
“a body including a case configured to surround the plurality of battery cells along the first outer surface and the second outer surface […] wherein the case comprises a protrusion protruding from an outer wall of the case in a protruding direction of the electrode tabs [and] an opening, exposing the electrode tabs, and an inner surface formed on the opening, wherein the inner surface is configured […] to regulate movement of the battery cell in a direction intersecting the protruding direction of the electrode tabs by abutting against the side surface of the electrode tabs”
“an insulating member disposed between the electrodes of adjacent battery cells […] wherein the insulating member includes a body with a U-shaped configuration such that the insulating member spans the opening”
	The closest prior art includes previously cited Hosoya (WO 2006/059434) and Hoffman (US 2003/0031920). Regarding new claim 16, these references do not teach the claimed combination of the case with an insulating member having a body with a U-shaped configuration such that the insulating member spans the opening. Nor would it have been obvious to one of ordinary skill in the art to modify the insulating member in this way, since the prior art does not appear to teach or suggest this combination. 
	Regarding amended claim 1 and new claim 10, the prior art does not teach having an insulating member between each cell, the insulating member engaging with the outer surfaces of the case protrusions regulating the lateral movement of the tabs, as claimed. Hosoya, for example, teaches only an insulator within every other space between tabs, for serial connection. While frames, generally, were known to be inserted between tabs in a stack, and might be deemed insulating members within the meaning of the claims, the prior art does not appear to also teach the case with the protrusion in combination with such insulating members. Indeed, frame insulators appear to preclude such a case, since the insulating frame functions as the case in that instance, and so does not read on the claimed combination. See generally:
DE 102013021639
DE 102013021549
US 2015/0037642
US 2019/0341594
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723